                     Case 1:19-mj-02969-UA Document 4 Filed 03/25/19 Page 1 of 8

AO 98 (Rev. 12/11) Appearance Bond                                                                                  OR\G\NAL
                                          UNITED STATES DISTRICT COURT
                                                                      for the
                                                     Southern     District of New York

                    United States of America                             )
                                     v.                                  )
                                                                         )                      19M2969
                     MICHAEL AVENATTI                                    )
                              Defendant                                  )

                                                           APPEARANCE BOND

                                                          Defendant's Agreement
I,                 ___ MJfH~EL _AVENAT_l'!__ _______ _ (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited ifl fail:
            ( [8J ) to appear for court proceedings;
            ( [8J ) if convicted, to surrender to serve a sentence that the court may impose; or
            ( [8J ) to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                Type of Bond
(IZJ)(l) This is a personal recognizance bond.

( ./-) (2) This is an unsecured bond of$               300_,QOO ___     __________________

(D )    (3) This is a secured bond of$                                __ __     _ _ , secured by:

        c D ) Ca) $                                    , in cash deposited with the court.

        (D )      (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                  (describe the cash or other property, including claims on it- such as a lien, mortgage, or loan -and attach proof of
                  ownership and value):

                                                                                                            -------------

                 ---- --------·-----       --------------------------·----
                  If this bond is secured by real property, documents to protect the secured interest may be filed of record.

        ( D ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):


                           ----------------------- --------··--------


                                                    Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited ifthe defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, ifthe defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
                      Case 1:19-mj-02969-UA Document 4 Filed 03/25/19 Page 2 of 8
                                                                                                                           Page 2

AO 98 (Rev. 12/11) Appearance Bond



Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                          Declarations

Ownership of the Property. I, the defendant - and each surety - declare under penalty of perjury that:
          (1)     all owners of the property securing this appearance bond are included on the bond;
          (2)     the property is not subject to claims, except as described above; and
          (3)     I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
          while this appearance bond is in effect.

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions of
release set by the court or had them explained to me. I agree to this Appearance Bond.




Date:         3/25/19                                                                MICHAEL AVENATTI
        -------
                                                                                       Defendant's signature -




                 Surety/property owner - printed name                         Surety/property owner - signature and date




                 Surety/property owner - printed name                         Surety/property owner - signature and date




                 Surety/property owner - printed name                         Surety/property owner - signature and date




Date: 3/25/19


Approved.

Date:         3/25/19
                       Case 1:19-mj-02969-UA Document 4 Filed 03/25/19 Page 3 of 8

AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                     Page 1 of~~~ Pages



                                        UNITED STATES DISTRICT COURT
                                                                       for the
                                                           Southern   District of   New York


                    United States of America                               )
                                   V.                                      )
                                                                           )        Case No.       19M2969
                  MICHAEL AVENATTI                                         )
                               Defendant                                   )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

( 1)   The defendant must not violate federal, state, or local law while on release.

(2)    The defendant must cooperate in the collection ofa DNA sample ifit is authorized by 42 U.S.C. § 14135a.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change of residence or telephone number.

(4)    The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.

       The defendant must appear at:
                                                                                           Place




       on
                                                                          Date and Time


       If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.
                             Case 1:19-mj-02969-UA Document 4 Filed 03/25/19 Page 4 of 8

AO 1998 (Rev. 12/11) Additional Conditions of Release                                                                                Page      of      Pages
                                                   ADDITIONAL CONDITIONS OF RELEASE
       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( 0)       (6)   The defendant is placed in the custody of:
                 Person or organization            ------     -           ---------·------   ----------------------------- - - - - - - - - - - - - -
             Address (only if above is an organi=ation)            ______________ - - - - - - - - - - - - - - - - - - - - - - _------------
             City and state                                                                             Tel. No. - - -
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately ifthe defendant violates a condition ofrelease or is no longer in the custodian's custody.

                                                                            Signed:
                                                                                                      Custodian                                     Date
(~)      (7) The defendant must:
       ( X ) (a) submit to supervision by and report for supervision to the
                  telephone number                           , no later than
       (    ) (b) continue or actively seek employment.
       ( 0) (c) continue or start an education program.
       ( ~) (d) surrender any passport to:        PRJ<:!RIAJ,_ §¥B.VI~~S (A~_!)_TR,.\YEL DQCUM_)<;NTS WITH!~ 48 IIOURSL__
       ( ~) (e) not obtain a passport or other international travel document.
       ( ~ ) (f) abide by the following restrictions on personal association, residence, or travel: SONY /EDNY /CDCA & POINTS IN-
                                                                                                          BETWEEN FOR TRAVEL TO
                                                                                                          COURT~ERSONALLAWYER


       (0 )      (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                     including:



                                     ---------------·---- ------· · - - - -
       ( 0)      (i) return to custody each __ - - - _            at ______ o'clock after being released at ______ o'clock for employment, schooling,
                      or the following purposes:       ____ -------------------------- _______________ - - - - - - - - - -

       (0 )      U) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                 necessary.
       (   ) (k) not possess a firearm, destructive device, or other weapon.
       ( 0 ) (1) not use alcohol ( 0 ) at all ( 0 ) excessively.
       ( 0 ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                 medical practitioner.
           ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                 random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                 prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
                 accuracy of prohibited substance screening or testing.
           ) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                 supervising officer.
           ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                 ( 0 ) (i) Curfew. You are restricted to your residence every day ( 0 ) from ____________ to __ _ ____ , or ( 0 ) as
                              directed by the pretrial services office or supervising officer; or
                 ( 0) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                             medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                             activities approved in advance by the pretrial services office or supervising officer; or
                 ( 0) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                             court appearances or other activities specifically approved by the court.
       ( 0) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                 requirements and instructions provided.
                 (0 ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                        supervising officer.
       (0 )      (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                     arrests, questioning, or traffic stops.
            Case 1:19-mj-02969-UA Document 4 Filed 03/25/19 Page 5 of 8


                         ADDITIONAL CONDITIONS OF RELEASE
( ~ ) (s) AGREED CONDITIONS OF RELEASE: $300,000 PERSONAL RECOGNIZANCE BOND; TO BE COSIGNED
       BY TWO FINANCIALLY RESPONSIBLE PERSONS; TRAVEL RESTRICTED TO SDNY/EDNY/ CDCA AND
       POINTS IN BETWEEN FOR TRAVEL TO COURT/PERSONAL LA WYER; TEMPORARY ADDITIONAL
       DOMESTIC TRAVEL UPON CONSENT OF AUSA AND PTS; SURRENDER TRAVEL DOCUMENTS WITHIN
       48 HOURS AND NO NEW APPLICATIONS; PRETRIAL SUPERVISION AS DIRECTED BY PRETRIAL
       SERVICES; DEFT TO BE RELEASED ON OWN SIGNATURE; REMAINING CONDITIONS TO BE MET
       4/5/19; DEFT MUST NOT SPEND/TRANSFER $5,000 OR MORE IN A SIGNLE TRANSATION FROM/TO ANY
       ACCOUNT HE CONTROLS WITHOUT FIRST NOTIFYING PTS DEFT TO REPORT TO CDCA ON 4/1/19 AT
       2PM.
                         Case 1:19-mj-02969-UA Document 4 Filed 03/25/19 Page 6 of 8
AO I 99C (Rev. 09/08) Advice of Penalties                                                                  Page ______ of _____ Pages

                                            ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT: MICHAEL A VENATTI                                         19 MAG 2969

YOU ARE ADVISED OF THE FOLLOWING PENAL TIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term ofnot more than ten
       years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions ofrelease require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       ( l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony- you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




DEFENDANT RELEASED                                                       Defendant's Signature - MICHAEL AVENATTI


                                                     -- ____di_~ w-f!.~_J__ ________ ----- ------------
                                                                                         City and State



                                              Directions to the United States Marshal

( [8J ) The defendant is ORDERED released after processing.
( [8J) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
         defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
         produced before the appropriate judge at the time and place specified.


Date:          3/25/19
                                                                                   Judicial Officer's Signature



                                                                                     Printed name and title
                        Case 1:19-mj-02969-UA Document 4 Filed 03/25/19 Page 7 of 8
AO 199C (Rev. 09/08) Advice of Penalties                                                      Page _ _ _ of _ _ _ Pages

                    DISTRIBUTION:      COURT   DEFENDANT   PRETRIAL SERVICE   U.S. ATTORNEY   U.S. MARSHAL




                                                                                        The l31"4'RX
                                                                                        Manhattan
                                                                                        Westdleste.-
                                                                                         ll«kland
                                                                                          ()uk;hen
                                                                                          (').-amre
                                                                                          Potnam
                                                                                          Sullivan



                                                                                   131"K·kbn (f;.imts C«>Unb')
                                                                                  CJueem (CJueem C«>unb')
                                                                               Staten ISiand ta.i1ch11Hina u:unlYJ
                                                                                 Le>mt Island (i-lassau &: Suffolk.)
                                                   \~
                        Case 1:19-mj-02969-UA Document 4 Filed 03/25/19 Page 8 of 8

                                                                           DEFENDANT              Michael Dvem~
                                                                                .'S COUNS                 ,                            ~"'{ ef'\ E:_
                                                                                TAINED      ~FEDERAL D          ENDERS         0   CJA      0   PRESENTMENT ONLY
0- - - - - - - - - INTERPRETER NEEDED
                                                                                       0 DEFENDANT WAIVES PRETRIAL REPORT

D Rule 5       D Rule 9       ~le 5(c)(3)          D Detention Hrg.             DATE OF ARRESTj-
                                                                                TIME OF ARREST ( J-. ·. .;3, Q
                                                                                                                ;JS:-- 14 0
                                                                                                                      fl . V\1 • 0
                                                                                                                                                    VOL. SURR.
                                                                                                                                                    ON WRIT
0 Other:     -------------~
                                                                                TIME OF PRESENTMENT =J                p· ~ ,
                                                                  BAIL DISPOSITION
                                                                                                                                                0   SEE SEP. ORDER
0 DETENTION ON CONSENT W/O PREJUDICE          0 DETENTION: RISK OF FLIGHT/DANGER 0 SEE TRANSCRIPT
0 D~ENTION HEARING SCHEDULED F O R : - - - - - - - - -
I0-1('GREED CONDITIONS OF RELEASE                                                    h;:::)
0 Iffef. RELEASED ON OWN ru;.coGNIZANCE
O'f 300 I 00 Q PRB ~ ;;l.., FRP
                                                   /)
                                                      CJ/f,4 .J//C /
                                                                       ~A I/ ~i /
                                                                          ,rf   ...
                                                                                                                                                     v

=
     E URED BY$                CASH/PRO     .
          L RESTRICTED TO SDNY      ~            .   o·     ·.                 ·    . to
4,VI'EMJ>ORARY ADDITIONAL      VEL UPON CONSENT OF USA & APPROVAL OF PRJ:'h ~f..L Sf:~
~NDER TRAVEL DOCUMENTS(& NO NEW APPLICATIONS) -Jv/1//1,;v /'"/"'/.//<'../~
~TRIAL SUPERVISION:       0 REGULAR 0 STRICT                                    ~RECTED
                                                                 BY PRETRIAL SERVICES
0 DRUG TESTING/TREATMT AS DIRECTED BY PTS 0 MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
0 DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

0 HOME INCARCERATION      0 HOME DETENTION     0 CURFEW    0 ELECTRONIC MONITORING    0 GPS
0 DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

0 DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] 0 DEF. TO CONTINUE OR ST ART EDUCATION PROGRAM
0 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

0 D~ BE DETAINED UNTIL ALL CONDITIONS ARE MET
~F. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:-----..----~­
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _;REMAINING CONDITIONS TO BE MET BY:    -t; - l 'j                                                                 f
ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:                                                                     .           .  f
- D nws t-                Y"\ D   t-   5fb"~ I +ra.Vlt.S (°:ex· tJ:s, 00 0                   v'\.1.-il   ~ (~            g-i 4 'le_ ro-~;:~ dVI
      R(fW\ I -\i)        c.t.V•j CLLLll1A--IA..1-        ~      C-O""Vt   ml s
                                                                                     D '[

                                                                                      uJ I    t'k-11-0-
                                                                                                                   R
                                                                                                              -R"rs i-     M 'f\           tJ ~
._ b ~v-e..po{t- h                                   C-Dc....A-           O\A     '4-1-1q J                            2           f       ·VV\·



0 DEF. ARRAIGNED; PLEADS NOT GUILTY                        0 CONFERENCE BEFORE D.J. ON _ _ _ __
0 DEF. WAIVES INDICTMENT
0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 316l(h)(7) UNTIL _ _ _ __

For &td(s(c)(3) Cases:
Cl4>ENTITY HEARING WAIVED                                                 0 DEFENDANT TO BE REMOVED
0 PRELIMINARY HEARING IN SDNY WAIVED                                      6-eO'NTROLDATEFORREMOVAL:                            4 -I -               Ij

PRELIMINARY HEARING DATE:                     4-- is:- I '1               ~FENDANT'S CONSENT
DATE:       3 - ).~- \lj                                                               ~tlf?~
                                                                                    UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.
:'hlilIE (original)- COURT FILE          £lliK - U.S. ATTORNEY'S OFFICE          ~          - U.S. MARSHAL             QREEN - PRETRIAL SERVICES AGENCY
Rev'd 2016 IH -2
